Like the 
other Heads of State and Government who preceded 
me at this rostrum, I, too, would like, on behalf of the 
delegation of Côte d’Ivoire and on my own behalf, to 
extend to you, Sir, our warmest congratulations on 
your well-deserved election as President of the General 
Assembly at its sixty-ninth session and to assure you of 
our full support throughout your mandate. Your election 
to this post does honour to your country, Uganda, and, 
beyond its borders, to the entire African continent.

My congratulations also go to His Excellency John 
Ashe, President of the General Assembly at its sixty-
eighth session, for his outstanding guidance of the work 
of the Assembly throughout the past year. I should 
like in particular to commend the Secretary-General, 
Mr. Ban Ki-moon, for his dedication to the objectives 
and ideals of the Charter of our Organization.

Now that the stage has been set and the ground 
prepared, as we were urged to do at the sixty-eighth 
session, the time is now ripe to translate into reality our 
commitment and our vision of a world free from the 
ravages of the poverty and vulnerability that still affect 
millions of individuals.

I welcome, therefore, the relevance and the scope 
of the theme of this session, “Delivering on and 
implementing a transformative post-2015 development 
agenda”, which is taking place in the framework of 
the continuation of the previous session and reflects 
our commitment to meet together the challenge of 
development.

Since the adoption of the Millennium Development 
Goals (MDGs), in September 2000, and one year before 
the deadline for their implementation, it should be 
noted, as rightly stressed by the Secretary-General in 
his recent report, that the main objectives have been, or 
are in the process of being, achieved on a global scale 
and that considerable efforts will be needed in order 
for regions such as sub-Saharan Africa to in their turn 
succeed in doing so.

At the national level, thanks to the efforts of my 
Government, the implementation of the Millennium 
Development Goals is tirelessly being pursued within 
the framework of the implementation of the national 
development programme and the strengthening of 
cooperation with our partners. We will use the time 
between now and the deadline of the end of 2015 to 
accelerate efforts to reduce poverty, improve maternal 
and child health, consolidate the remarkable progress 
made in the fight against HIV/AIDS and concerning 
access to primary education, and, finally, ensure access 
to clean drinking water for all of our compatriots.

In the past three years, Côte d’Ivoire has 
made a significant qualitative leap forward in the 
implementation of the MDGs and intends to continue 
with that same dynamic process. We entered the 
twenty-first century determined to conquer poverty 
and inequality, and to build a world of opportunity. The 
MDGs have been the vehicle for this great ambition and 
the impetus for a solidarity of the kind rarely expressed 
in this forum. At a time when the world that we wish to 
see post-2015 is taking shape, the MDGs are becoming 
clearer. We must finally give the most vulnerable 
peoples a decent life; we must also give our planet a 
reprieve and the opportunity to exist for centuries to 
come.

The post-2015 agenda should pay particular 
attention to the priorities of the developing countries, 
particularly those of African countries, as set out in the 
African Common Position, which my country supports. 
The intergovernmental negotiations on the post-2015 
development agenda should therefore be inclusive and 
balanced and achieve specific, measurable objectives 
so as to facilitate their ownership by States and regions.

The adoption of the post-2015 development 
programme next year will take place in a favourable 
economic context for Africa. Indeed, Africa has become 
one of the most attractive regions for international 
investors and one of the most dynamic in the world, 
with the annual growth rate of its gross national product 
at 4.5 per cent on average over the past 15 years. 
Africa offers unique opportunities in the areas of 
infrastructure, energy, agriculture, employment and the 
capability of ensuring food security for the continent. 
The health sector and that of combating climate change 
are also active.

Africa is entering an era of progress and development 
that will depend on its security environment. Indeed, 
the unprecedented spread of terrorism from the Horn 
of Africa to the Sahelo-Saharan area, the explosion of 
maritime piracy, various types of criminal trafficking, 
and, more recently, the resurgence of pandemics such 
as Ebola haemorrhagic fever, which has been ravaging 
certain countries in West Africa, are threatening the 
African continent and risk making it lose a decade of 
human progress and economic growth. Unlike the wars 
of yesteryear, these trans-border threats will in the long 


term spare no State and no region. That is why we must 
face them collectively.

The current international mobilization against 
terrorism and extremism is very positive. However, it 
would benefit from being extended to Africa in order 
to sustainably destroy the terrorist movements that are 
now active at the doors of Europe. Africa must not be 
the forgotten continent in the fight against terrorism.

I know that Africa is not alone in facing these 
threats. I would like to reiterate here my sincere 
gratitude to our bilateral and multilateral partners, 
including France, the United States of America, the 
United Nations, the European Union and the African 
Union, which all are by our side. I should like in 
particular to thank President François Hollande for the 
decisive role played by France in the resolution of the 
crises in Mali, Guinea-Bissau and the Central African 
Republic, as well as for the convening of the Elysée 
Summit for Peace and Security in Africa and the recent 
conference of heads of State on the question of Boko 
Haram in Nigeria.

I wish to thank President Barack Obama for the 
important measures he announced in August at the 
United States-Africa Summit, which will help to 
strengthen African capacities to combat terrorism. I 
also wish to thank him, and, through him, the American 
people for the bold, outstanding measures taken by the 
Government of the United States of America to help 
West Africa to overcome the Ebola epidemic. Those 
measures, in addition to those taken by the World 
Health Organization, non-governmental organizations, 
France, the United Kingdom, the World Bank, Japan, 
the European Union and other countries, must serve as 
an impetus for an international mobilization.

In the same spirit, I would like to acknowledge 
the support provided by the international community 
to the brotherly country of Nigeria in its fight against 
the terrorist group Boko Haram, and commend the 
African Union for its decisive involvement in Somalia. 
The fact remains that, with respect to the Sahel and the 
fight against Boko Haram, the major Powers and the 
United Nations need to go further in their support for 
the continent and show the same determination as that 
has been demonstrated by France against the terrorists 
in northern Mali.

For Africa, security is the primary sustainable 
development goal that must be achieved. In the quest 
for stability and security, the consolidation of the 
continent’s various partnerships is a true lifeline to 
the future. Those partnerships also provide solidarity, 
openness and development. They must ultimately enable 
us to pursue together the fight for the eradication of 
poverty, while taking into account the three dimensions 
of sustainable development: the economic, social and 
environmental dimensions.

Sustainable development is inclusive, and that is 
what we want for our people. In that respect, I recall 
the need to focus on developing methods for cleaner 
production and for reversing the current trend of global 
warming. In the light of the pronouncements we made 
at the Climate Summit, held on 23 September here in 
New York, a final effort will certainly be needed to 
reach an ambitious climate agreement in 2015 at the 
Paris summit.

I would like now to turn to the situation in Côte 
d’Ivoire. My country is at peace and at work. It has 
regained its partners’ trust, as shown in particular by 
the definitive return of the African Development Bank 
to Abidjan. Thanks to the unity of Ivorians, the strength 
of our national institutions and the reforms undertaken 
by the Government, economic growth continues to be 
strong and is close to reaching double digits.

At this stage in my country’s path towards 
economic transformation and inclusive development, 
the major work that remains is that of strengthening 
national reconciliation and caring for and protecting the 
most vulnerable of my countrymen. That will involve, 
fundamentally, restoring meaning to the concept of 
solidarity and the national pact underpinning the Ivorian 
nation. Today, Côte d’Ivoire is an ambitious nation that 
has set a course towards democratic institutions and 
exemplary governance.

Let me conclude by highlighting that a better world 
for all is possible. We all need to believe in it and 
work with determination to achieve it. The sustainable 
development goals will be achieved if national efforts are 
supported by the expected level of official development 
assistance, the level to which the developed countries 
have committed. The post-2015 development agenda 
will be an asset that will enable our countries to meet 
the challenges our people and especially our youth will 
face in a changing world.
